Citation Nr: 0602957	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-28 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1964 to 
October 1964.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2003, a 
statement of the case was issued in July 2003, and a 
substantive appeal was received in August 2003.  An RO 
hearing was held in December 2004.  


FINDINGS OF FACT

1.  Evidence of preservice left knee surgery was noted at the 
time of the veteran's entry into service.  

2.  There was no increase in the severity of preexisting left 
knee disability during service beyond the natural progress of 
the disease. 

3.  The veteran's current left knee disability is not 
causally related to any injury or disease during his active 
duty service. 


CONCLUSION OF LAW

Left knee disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the July 2003 
statement of the case and a March 2004 VCAA letter, have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the statement of the case and in the letter the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, the RO's decision to deny the claim in May 2002 
came before notification of the veteran's rights under the 
VCAA.   It is therefore arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in March 2004 regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his or her possession that pertains to the claim.  The 
veteran subsequently did furnish additional evidence.  The RO 
then reviewed the expanded record and again adjudicated the 
claim.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private and VA post-service medical records, lay statements 
in support of the veteran's claim, and the veteran's 
statements and testimony.  A VA examination has been 
conducted, and VA medical opinions have been obtained.  The 
Board finds that the record as it stands includes sufficient 
competent evidence and no further development is necessary 
under 38 C.F.R. § 3.159(c)(4).  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under these circumstances 
of this particular case, no further action is necessary to 
assist the appellant.

Factual Background

An August 1964 entrance examination report shows that a 
surgical scar was noted on the left patella.  The veteran's 
lower extremities were otherwise evaluated as clinically 
normal.  A subsequent September 1964 examination report again 
shows the surgical scar on the left patella and that the 
lower extremities were otherwise evaluated as clinically 
normal.  A November 1964 medical board report notes that the 
veteran did well in the Officer Candidate program until 
October 1964 when he reported to sick call with the complaint 
of having twisted his left knee.  The veteran gave a history 
of having ruptured the lateral meniscus of his left knee and 
having surgery in November 1962.  The veteran was placed on 
three days of light duty with weight exercises and Pabelate.  
However, the veteran obtained little relief and was directed 
to appear before the Board of Medical Survey with the 
diagnosis of Synovitis, left knee joint, ligaments of.  The 
medical board report indicates that the veteran denied 
receiving any injury while in Officer Candidate training.  
The Board recommended that the veteran be found not 
physically qualified for further extended active duty and 
appointment to commission grade.  The report also indicated 
that the knee disability was not incurred in the line of duty 
and was not aggravated by service.  In October 1964, the 
veteran signed a certification statement stating that he had 
been informed of the Board's findings and that he did not 
want a hearing to rebut the findings.   

There is no further pertinent medical evidence of record 
until a February 2001 private x-ray of the left knee that 
found small joint effusion and very mild narrowing involving 
all three compartments of the knee. Otherwise, no fractures 
or dislocations were identified.  The impression was mild 
degenerative osteoarthritis. Private medical records from 
February 2001 until October 2001 show continuing complaints 
of left knee pain and crepitus.

A VA physical examination was done in January 2002.  The 
report states that an x-ray of the left knee was requested.  
However, there is no x-ray report in the medical record.  The 
Board notes that an x-ray was also supposed to be taken of 
the left hip and low back at the same time as the knee and it 
appears that an x-ray report is included in the record for 
the left hip and low back, but not the knee.  In a March 2002 
follow up opinion to the examination, the VA examiner stated 
that the left knee problem was not related to the injury of 
1964 and was not related either to the injury of 1962.  He 
further stated that he does not know how extensive the tear 
of the lateral meniscus was in 1962, but that it was unlikely 
that the current left knee problem was related to the 
twisting injury of 1964.   

A private examination and MRI in February 2003 showed 
osteoarthritis of the left knee and status post open lateral 
meniscectomy in 1962 and status post arthroscopic partial 
lateral meniscectomy with debridement performed in August 
2002.  The private practitioner stated that it was most 
likely that the veteran's left knee disorders were causally 
related to prior injuries.  The examiner indicated that the 
left knee disorders were certainly related to the 1962 left 
knee surgery.  The examiner further stated that if the 
veteran sustained significant injuries to his knee while in 
the military, then this would exacerbate the problem leading 
to osteoarthritis of the knee. 

In July 2003, another VA opinion was given by a medical 
doctor for purposes of determining the etiology of the 
veteran's left knee disability.  The VA opinion report states 
that knee x-rays were ordered at the January 2002 VA 
examination, but an x-ray report was not found in the medical 
record.  After reviewing the complete evidence of record, the 
VA doctor reported that the veteran's left knee disability 
was clearly related to the injury and subsequent surgery 
performed in 1962 and that it was more likely than not that 
the period of military active duty did not cause any increase 
in severity of the veteran's condition as existed prior to 
his entry in military service. 

An August 2003 lay statement from the veteran's sister stated 
that the veteran was in excellent condition prior to entering 
service, but that when he returned, he was virtually crippled 
and unable to engage in recreation sports and had to be taken 
to the doctor for cortisone shots to his knee.  The statement 
further indicated that the veteran had a regiment of 
cortisone shots, rest, ice and therapy since 1964. 

A March 2004 private medical doctor opinion states that after 
reviewing the veteran's military medical records and 
subsequent medical history, the veteran's injury or 
aggravation of his prior knee injury was just as likely as 
the origin of his current problems with his left extremity.  
An April 2004 opinion from a private physician's assistant 
stated that the degenerative changes of the knee may possibly 
be explained by repetitive injury during service and 
thereafter.  

Laws and Regulations

The issue before the Board involves a claim of entitlement to 
service connection for left knee disability.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Analysis

A surgical scar on the left patella was specifically reported 
at the time of the veteran's August 1964 entrance 
examination.  The preservice surgical scar was again noted on 
examination in September 1964, two days after the veteran's 
entry into active duty.  After reviewing these reports, the 
Board concludes that the preservice left knee surgery was 
effectively noted at that time of entry into service and that 
the presumption of soundness does not attach.  38 U.S.C.A. 
§ 1111.  The fact that the surgical scar was expressly noted 
is significant.  Although the lower extremities were 
otherwise clinically evaluated as normal, the fact of a 
preservice left knee disorder which required surgery was 
evidenced by the examiner's notation of the scar.  In other 
words, the fact of preservice left knee disability was 
implicit in the fact that a surgical scar was detected on 
entrance examination.  The fact that the service personnel at 
that time apparently felt that the preservice left knee 
disorder which resulted in surgery was non-disqualifying does 
not alter the fact a preexisting left knee disorder was 
effectively noted on entry into service. 

The next question is whether the pre-existing left knee 
disorder increased in severity during service.  In this 
regard, it appears clear from the service medical records 
that the left knee became symptomatic approximately three 
weeks after the veteran entered service.  He reported to 
military medical personnel and received treatment.  The 
diagnosis at that time was synovitis of the left knee joint 
ligaments.  

However, the Board believes it significant that military 
medical personnel were of the opinion that there was no 
aggravation due to service as reflected in the October 1964 
Report of Medical Board.  The Board further believes that 
considerable weight should be given to this opinion since it 
was based on contemporaneous examination of the veteran 
during the time period in question, not many years after the 
fact.  It is also significant that there is no supporting 
evidence of left knee symptomatology for a number of years 
after service.  The totality of this evidence suggests that 
the left knee symptoms during service represented a temporary 
flare-up of the preexisting disorder and not an actual 
worsening of the condition itself. 

It should also be noted that in this case there is some 
evidence suggesting that the veteran's current left knee 
problems are related to post-service events.  In this regard, 
a July 2001 private medical record sets forth a history of a 
preservice football injury with surgery in 1962.  The veteran 
indicated to the examiner that the left knee pain became more 
severe after 1988 surgery for a left foot injury.  Another 
private medical record from Blaine K. Jackson, M.D. refers to 
left knee surgery in 2002.  

The Board also finds is significant that, after reviewing the 
claims file, one VA examiner has rendered an opinion that it 
was more likely than not that the 1964 inservice twisting 
injury did not cause his current left knee disorder and 
another VA examiner has offered an opinion that there was no 
increase in the severity of the preexisting left knee 
disorder during service.  These VA opinions are quite 
detailed and show a review of service medical records and 
post-service records.  

Based on the overall record, the Board concludes that the 
preponderance of the evidence is against a finding that there 
was an increase in left knee disability during service.  
There is no question that the left knee disorder was 
productive of symptoms during service as reflected by the 
service medical records, but a review of the evidence from a 
longitudinal perspective leads to the conclusion that the 
left knee symptoms during service reflected a flare-up of the 
preexisting left knee disorder and did not represent an 
increase in the underlying severity beyond the normal 
progress of the disease.  

The preponderance of the evidence is also against a finding 
that the current left knee disability is causally related to 
a separate injury to the left knee service.  Although there 
was a mention in service medical records of a twisted knee, a 
medical examiner has offered an opinion that there is no 
relationship to that injury.  Again, it appears that the left 
knee symptoms noted during service were brought on by the 
rigors of physical training, but the contemporaneous findings 
and opinion of no aggravation by military medical personnel 
is entitled to considerable weight.  The Medical Board found 
no aggravation, and such a finding is supported by the July 
2003 VA opinion.  The private medical opinions of record are 
either speculative or based essentially on history furnished 
by the veteran many years after the fact.  The Board finds 
that the contemporaneous Medical Board report together with 
the VA opinions and lack of supporting evidence of a 
continuity of pertinent symptoms for many years after service 
outweigh the private medical opinions, lay statements, and 
statements and testimony from the veteran. 

In sum, the Board finds that the preexisting left knee 
disability was not aggravated by service and that the 
currently left knee disability is not causally related to 
service or to any separate injury during service. 


ORDER

The appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


